            Case 1:21-cr-00157-LTS Document 17 Filed 03/31/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :           21-CR-157 (LTS)
                                                                       :
DEVIN PARSONS,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The initial pretrial conference in this matter is hereby scheduled to occur as a

teleconference on April 6, 2021, at 12 p.m.

                 The parties should call 888-363-4734 and use access code 1527005# and

password 1050#. (Members of the press and public may call the same number, but will not be

permitted to speak during the hearing.) In accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, counsel should adhere to the following rules and

guidelines during the conference:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             4. If there is a beep or chime indicating that a new caller has joined while counsel is
                speaking, counsel should pause to allow the Court to ascertain the identity of the


PARSONS - IPTC SCHD ORD.DOCX                              VERSION SEPTEMBER 11, 2020                   1
          Case 1:21-cr-00157-LTS Document 17 Filed 03/31/21 Page 2 of 5




               new participant and confirm that the court reporter has not been dropped from the
               call.

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.


       SO ORDERED.


Dated: March 31, 2021                                        __/s/ Laura Taylor Swain____
       New York New York                                     LAURA TAYLOR SWAIN
                                                             United States District Judge




PARSONS - IPTC SCHD ORD.DOCX                      VERSION MARCH 31, 2021                          2
             Case 1:21-cr-00157-LTS Document 17 Filed 03/31/21 Page 3 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
DEVIN PARSONS,
                                       Defendant.                              21-CR-157 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Arraignment

         I have been given a copy of the indictment containing the charges against me and have
         reviewed it with my attorney. I understand that I have a right to appear before a judge in a
         courtroom in the Southern District of New York to confirm that I have received and
         reviewed the indictment; to have the indictment read aloud to me if I wish; and to enter a
         plea of either guilty or not guilty before the judge. After consultation with my attorney, I
         wish to plead not guilty. By signing this document, I wish to advise the court of the
         following. I willingly give up my right to appear in a courtroom in the Southern District
         of New York to advise the court that:

                   1)        I have received and reviewed a copy of the indictment.
                   2)        I do not need the judge to read the indictment aloud to me.
                   3)        I plead not guilty to the charges against me in the indictment.


Date:              ____________________________
                   Signature of Defendant


                   ____________________________
                   Print Name

___      Bail Hearing

         I am applying or in the future may apply for release from detention, or if not detained, for
         modification of the conditions of my release from custody, that is, my bail conditions. I
         understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time that my attorney makes such an application. I have
         discussed these rights with my attorney and wish to give up these rights for the period of
         time in which access to the courthouse has been restricted on account of the COVID-19
         pandemic. I request that my attorney be permitted to make applications for my release


PARSONS - IPTC SCHD ORD.DOCX                                   VERSION MARCH 31, 2021                 3
          Case 1:21-cr-00157-LTS Document 17 Filed 03/31/21 Page 4 of 5




        from custody or for modification of the conditions of my release even though I will not be
        present, and to make such applications in writing or by telephone in my attorney’s
        discretion.


Date:          ____________________________
               Signature of Defendant


               ____________________________
               Print Name

____    Conference

        I have been charged in an indictment with violations of federal law. I understand that I
        have a right to be present at all conferences concerning this indictment that are held by a
        judge in the Southern District of New York, unless the conference involves only a question
        of law. I understand that at these conferences the judge may, among other things, 1) set a
        schedule for the case including the date at which the trial will be held, and 2) determine
        whether, under the Speedy Trial Act, certain periods of time should be properly excluded
        in setting the time by which the trial must occur. I have discussed these issues with my
        attorney and wish to give up my right to be present at the conferences. By signing this
        document, I wish to advise the court that I willingly give up my right to be present at the
        conferences in my case for the period of time in which access to the courthouse has been
        restricted on account of the COVID-19 pandemic. I request that my attorney be permitted
        to represent my interests at the proceedings even though I will not be present.


Date:          ____________________________
               Signature of Defendant


               ____________________________
               Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in the indictment, my client’s rights to attend and participate in the criminal proceedings
encompassed by this waiver, and this waiver form. I affirm that my client knowingly and
voluntarily consents to the proceedings being held in my client’s absence. I will inform my client
of what transpires at the proceedings and provide my client with a copy of the transcript of the
proceedings, if requested.

Date:          ____________________________
               Signature of Defense Counsel




PARSONS - IPTC SCHD ORD.DOCX                     VERSION MARCH 31, 2021                          4
          Case 1:21-cr-00157-LTS Document 17 Filed 03/31/21 Page 5 of 5




               ____________________________
               Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.



Date:          _________________________
                   Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




PARSONS - IPTC SCHD ORD.DOCX                      VERSION MARCH 31, 2021                            5
